Notice of Pre-AIA  or AIA  Status

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/09/2021 was filed before the mailing date of the first Office Action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restriction
This application contains claims directed to the following patentably distinct species:
 Species I drawn to Figs 2B-8, 
Species II drawn to Fig 9, 
Species III drawn to Figs 10-12, and 
Species IV drawn to Figs 13-16.
The species are independent or distinct because each set of Figures as mentioned depicts a different invention. In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Species I would require a search in CPC 2018/126 along with a unique text search. Species II would not be searched as above and would instead require a search in CPC A61B 2018/0022 along with a unique text search. Species III would not be searched as above and would instead require a search in CPC A61B 2018/0016 along with a unique text search. Species IV would not be searched as above and would instead require a search in CPC A61B 2018/1467 along with a unique text search. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. During a telephone conversation with Andrew Ulmer on 11/08/2022 a provisional election was made not to traverse to prosecute the invention of Species I, claims 1-15 & 17-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 16 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
During a telephone conversation with Andrew Ulmer on November 8th, 2022 a provisional election was made without traverse to prosecute the invention of Species I, Claims 1-5, 7, 10-15, and 17-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6, 8-9, and 16 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claims 1, 8-12, 14, 19, and 20 objected to because of the following informalities:  
Wherein Claims 1(i), 14, 19(i), and 20(i) read “the strips”, they should instead read as either “the plurality of strips” or “at least some of the plurality of strips” in order to maintain clarity and antecedent basis. 
Wherein Claims 1(ii), 13, 17, 18, 19(ii), and 20(ii) read “the electrodes”, they should instead read as either “the plurality of electrodes” or “at least some of the plurality of electrodes” in order to maintain clarity and antecedent basis. 
As Claims 8-12 read “first strip”, “second strip”, or “third strip”, either Claim 1 or Claim 5, which these claims all depend on, should include mention of a first, second, and third strip. It is suggested that Claim 1 be amended to read “Wherein the plurality of strips comprises a first, second, and third strip”.
Appropriate correction is required.
 



Claim Interpretation
It is noted that the term “resilient feature” in Claim 15 as drawn to the Specification is interpreted by the examiner as any material property or component (e.g., nitinol), which allows for “resilient bias”, which is further interpreted as an effect which can drive a strip towards a certain shape or configuration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. The term “generally substantially square” in Claim 1 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Paragraph [0028] of the Specification only define “generally” and “substantially” with regards to numerical values. However, paragraphs [0057] and [0059] further define “substantially square”, but not “generally substantially square”. It is interpreted by the examiner that “generally substantially square” means a shape having four vertices, the vertices being spaced apart from each other in two orthogonal dimensions such that the four sides of the resulting shape have an approximately (within 10%, as defined in the specification) equal length. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 13-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Olson (US 20190282116 A1) .
Regarding Claim 1, Olson teaches (in the language of the claim):
a catheter shaft assembly having a proximal end and a distal end (Fig 1A (105) catheter shaft, par [0009] catheter shaft with proximal end and distal end), the catheter shaft assembly defining a longitudinal axis (par [0009] shaft defines a longitudinal axis), the catheter shaft assembly including an outer sheath with a distal end (Fig 1G (104) introducer, par [0069] basket catheter within introducer, [0078] sheath or introducer); and
(b) an end effector associated with the distal end of the catheter shaft assembly (Fig 1A (101) end effector, par [0008] end effector coupled to distal end of catheter shaft), the end effector comprising:
(i) a plurality of strips (Fig 1A (1101-8), par [0053-0054] basket end effector with a plurality of splines), the strips being configured to transition between a first configuration and a second configuration (par [0054] expansion/contraction of basket, with first configuration being contracted/undeployed basket, and second configuration being expanded/deployed basket), the strips being configured to fit within the outer sheath in the first configuration (first configuration shown by Fig 1G (105) outer shaft of basket catheter within (104) introducer, par [0069] basket catheter within introducer, [0078] sheath or introducer), the strips being configured to expand outwardly away from the longitudinal axis in the second configuration when exposed distally relative to the distal end of the outer sheath (second configuration shown by Fig 1A (101), par [0067] deployment of basket catheter upon exit from an introducer), and
(ii) a plurality of electrodes positioned on at least some of the strips (Fig 1A (110) splines, (111) electrodes, par [0055] each of the splines includes a plurality of electrodes), the electrodes being positioned relative to each other such that groups of four of the electrodes define a generally substantially square configuration (Fig 1A (111), par [0059] equal spacing between electrodes both on a spline and in between splines, see annotated Fig 1A below with group of four electrodes in red, a group of four defining a substantially square configuration with the dimensions denoted by the black lines and blue lines considered orthogonal to each other, perspective view; as the electrodes denoted in red consist of the fourth electrodes from the distal end (115) along every other equally spaced strut (1101, 1103, 1105, 1107), the distances denoted by the black and blue lines may be considered to be all equal).

    PNG
    media_image1.png
    398
    487
    media_image1.png
    Greyscale

Regarding Claim 2, Olson teaches the apparatus of claim 1, and further teaches (in the language of the claim):
the end effector further comprising a plurality of electrode assemblies (Fig 1B,D (1121-2), array regions, par [0061]), each electrode assembly including a set of strips of the plurality of strips and a corresponding set of electrodes of the plurality of electrodes (Fig 1B,D (112), par [0061] array regions composed of a set of splines of the plurality of splines and corresponding electrodes).
Regarding Claim 3, Olson teaches the apparatus of claim 2, and further teaches (in the language of the claim):
the end effector defining a longitudinal axis (par [0054] longitudinal axis of the basket), the electrode assemblies being angularly spaced apart from each other about the longitudinal axis (Fig 1D, (θB) par [0064] array regions (1121-2) angularly spaced from each other by a distance of θ1-2, which may be, e.g., twice θB, see annotated Fig 1D below, with longitudinal axis of catheter assembly normal to the image as denoted by blue dot).
[AltContent: oval]
    PNG
    media_image2.png
    358
    322
    media_image2.png
    Greyscale
 
Regarding Claim 5, Olson teaches the apparatus of claim 1, and further teaches (in the language of the claim):
each group of four electrodes including:
(A) a first electrode (Fig 1A (111), any electrode can reasonably be considered “first” outside of any other defining features),
(B) a second electrode spaced apart from the first electrode along a first dimension by a first distance (Fig 1A (111), par [0059] equal spacing between electrodes on a spline, see annotated Fig 1A of Claim 1 above, first dimension spacing in black),
(C) a third electrode spaced apart from the second electrode along a second dimension by the first distance, the second dimension being perpendicular to the first dimension (Fig 1A (111), par [0059] equal spacing between electrodes both on a spline and in between splines, see annotated Fig 1A of Claim 1 above, second dimension spacing in blue), and
(D) a fourth electrode spaced apart from the third electrode along the first dimension by the first distance, the fourth electrode being further spaced apart from the first electrode along the second dimension by the first distance (Fig 1A (111), par [0059] equal spacing between electrodes both on a spline and in between splines, see annotated Fig 1A of Claim 1 above, first dimension spacing in black, second dimension spacing in blue).
Regarding Claim 13, Olson teaches the apparatus of claim 1, and further teaches (in the language of the claim):
the electrodes being arranged in bipolar pairs (par [0037] adjacent electrodes assigned to bipolar pairs), the bipolar pairs being positioned relative to each other such that groups of four of the bipolar pairs define a substantially square configuration (Fig 1A, par [0056] orthogonally oriented bipolar pair combinations, [0074] plurality of bipolar pairs with known spacing, see annotated Fig 1A with bipolar pairs in red, group of four defining a substantially square configuration in black, perspective view; as the electrode pairs denoted consist of the fourth and fifth electrodes  from the distal end (115) along every other equally spaced strut (1101, 1103, 1105, 1107), the distance between adjacent pairs may be assumed to be equidistant).

    PNG
    media_image3.png
    398
    487
    media_image3.png
    Greyscale


Regarding Claim 14, Olson teaches the apparatus of claim 1, and further teaches (in the language of the claim):
the strips being resiliently biased to expand (par [0054] splines may be comprised of e.g. nitinol to facilitate expansion) outwardly away from the longitudinal axis (Fig 1A) in the second configuration in response to being exposed distally relative to the distal end of the outer sheath (par [0067] deployment of basket catheter upon exit from an introducer).
Regarding Claim 15, Olson teaches the apparatus of claim 14, and further teaches (in the language of the claim):
each strip including at least one resilient feature integrated into or secured to the flexible body (Fig 1A, par [0054] splines may be comprised of e.g. nitinol to facilitate expansion, [0087] splines may be comprised of shape-memory alloy or each coupled to steering wires to facilitate expansion).
Regarding Claim 17, Olson teaches the apparatus of claim 1, and further teaches (in the language of the claim):
the electrodes comprising at least one pair of bipolar sensing electrodes configured to sense potentials in tissue (par [0037] each bipolar pair samples the electrical characteristics of the tissue, par [0081] array electrodes may include the same type of electrode or a variety of electrode types).
Regarding Claim 18, Olson teaches the apparatus of claim 1, and further teaches (in the language of the claim):
the electrodes comprising at least one ablation electrode (par [0076] electrodes may perform ablation, par [0081] array electrodes may include the same type of electrode or a variety of electrode types).
Regarding Claim 19, Olson teaches (in the language of the claim):
a catheter shaft assembly having a proximal end and a distal end (Fig 1A (105) catheter shaft, par [0009] catheter shaft with proximal end and distal end), the catheter shaft assembly defining a longitudinal axis (par [0009] shaft defines a longitudinal axis), the catheter shaft assembly including an outer sheath with a distal end (Fig 1G (104) introducer, par [0069] basket catheter within introducer, [0078] sheath or introducer); and
(b) an end effector associated with the distal end of the catheter shaft assembly (Fig 1A (101) end effector, par [0008] end effector coupled to distal end of catheter shaft), the end effector comprising:
(i) a plurality of strips (Fig 1A (1101-8), par [0053-0054] basket end effector with a plurality of splines), the strips being configured to transition between a first configuration and a second configuration (par [0054] expansion/contraction of basket, with first configuration being contracted/undeployed basket, and second configuration being expanded/deployed basket), the strips being configured to fit within the outer sheath in the first configuration (first configuration shown by Fig 1G (105) outer shaft of basket catheter within (104) introducer, par [0069] basket catheter within introducer, [0078] sheath or introducer), the strips being configured to expand outwardly away from the longitudinal axis in the second configuration when exposed distally relative to the distal end of the outer sheath (second configuration shown by Fig 1A (101), par [0067] deployment of basket catheter upon exit from an introducer), and
 (ii) a plurality of electrodes positioned on at least some of the strips (Fig 1A (110) splines, (111) electrodes, par [0055] each of the splines includes a plurality of electrodes), the electrodes being positioned relative to each other such that groups of four of the electrodes each include: (A) a first electrode (Fig 1A (111), any electrode can reasonably be considered “first” outside of any other defining features),
(B) a second electrode spaced apart from the first electrode along a first dimension by a first distance (Fig 1A (111), par [0059] equal spacing between electrodes on a spline, see annotated Fig 1A of Claim 1 above, first dimension spacing in black),
(C) a third electrode spaced apart from the second electrode along a second dimension by the first distance, the second dimension being perpendicular to the first dimension (Fig 1A (111), par [0059] equal spacing between electrodes both on a spline and in between splines, see annotated Fig 1A of Claim 1 above, second dimension spacing in blue), and
(D) a fourth electrode spaced apart from the third electrode along the first dimension by the first distance, the fourth electrode being further spaced apart from the first electrode along the second dimension by the first distance (Fig 1A (111), par [0059] equal spacing between electrodes both on a spline and in between splines, see annotated Fig 1A of Claim 1 above, first dimension spacing in black, second dimension spacing in blue).
Regarding Claim 20, Olson teaches (in the language of the claim):
a catheter shaft assembly having a proximal end and a distal end (Fig 1A (105) catheter shaft, par [0009] catheter shaft with proximal end and distal end), the catheter shaft assembly defining a longitudinal axis (par [0009] shaft defines a longitudinal axis), the catheter shaft assembly including an outer sheath with a distal end (Fig 1G (104) introducer, par [0069] basket catheter within introducer, [0078] sheath or introducer); and
(b) an end effector associated with the distal end of the catheter shaft assembly (Fig 1A (101) end effector, par [0008] end effector coupled to distal end of catheter shaft), the end effector comprising:
 (i) a plurality of strips (Fig 1A (1101-8), par [0053-0054] basket end effector with a plurality of splines), the strips being configured to transition between a first configuration and a second configuration (par [0054] expansion/contraction of basket, with first configuration being contracted/undeployed basket, and second configuration being expanded/deployed basket), the strips being configured to fit within the outer sheath in the first configuration (first configuration shown by Fig 1G (105) outer shaft of basket catheter within (104) introducer, par [0069] basket catheter within introducer, [0078] sheath or introducer), the strips being configured to expand outwardly away from the longitudinal axis in the second configuration when exposed distally relative to the distal end of the outer sheath (second configuration shown by Fig 1A (101), par [0067] deployment of basket catheter upon exit from an introducer), and
 (ii) a plurality of electrodes positioned on at least some of the strips (Fig 1A (110) splines, (111) electrodes, par [0055] each of the splines includes a plurality of electrodes), the electrodes being spaced apart from each other by the same distance in two perpendicular directions (Fig 1A (111), par [0059] equal spacing between electrodes both on a spline and in between splines, see annotated Fig 1A of Claim 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, and 10-12 are rejected under 35 U.S.C. 103 as being obvious over Olson.
Regarding Claim 4, Olson teaches the apparatus of claim 2, and further teaches a related apparatus comprising (in the language of the claim):
each set of strips comprising a plurality of strips that are parallel to each other (Fig 5B (5121) array region, strips (576A) visibly parallel to each other, par [0109]).
Due to the fact that the basket-style end effector of Olson Fig 1 and the catheterlets of Olson Fig 5 are both meant for flexible mapping catheters using electrodes of known spacing, to would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the basket catheter of Olson to incorporate the parallel structure of Olson in order to maintain a structure with regular spacing (Olson par [0051] regular spacing of electrodes improves the accuracy of various metrics, par [0117] teachings may be readily applied to various other catheter embodiments, par [0123] “particular features, structures, or characteristics may be combined in any suitable manner in one or more embodiments. Thus, the particular features, structures, or characteristics illustrated or described in connection with one embodiment may be combined, in whole or in part, with the features, structures, or characteristics of one or more other embodiments without limitation”).
Regarding Claim 7, Olson teaches the apparatus of claim 5, and further teaches (in the language of the claim):
the first and third electrodes being positioned along a longitudinal axis (Fig 2B (2102-4, 211), see annotated image with longitudinal axis in dashed line), the first dimension being obliquely oriented relative to the longitudinal axis (Fig 2B (2102-4, 211), see annotated Fig 2B below with red line connecting electrodes labeled (1) and (2)), the second dimension being obliquely oriented relative to the longitudinal axis (Fig 2B (2102-4, 211), see annotated Fig 2B with red line connecting electrodes labeled (2) and (3)).

    PNG
    media_image4.png
    340
    557
    media_image4.png
    Greyscale

The planar-style end effector shown in Olson Fig 2A also includes groups of four electrodes in a substantially square configuration, similar to the basket-style end effector of Olson Fig 1A. Due to the fact that the basket-style end effector of Olson Fig 1 and the planar-style end effector of Olson Fig 4 are both meant for flexible mapping catheters using electrodes of known spacing, to would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the basket catheter of Olson to incorporate the planar structure of Olson in order to maintain a structure with regular spacing (Olson par [0051] regular spacing of electrodes improves the accuracy of various metrics, par [0117] teachings may be readily applied to various other catheter embodiments, par [0123] “particular features, structures, or characteristics may be combined in any suitable manner in one or more embodiments. Thus, the particular features, structures, or characteristics illustrated or described in connection with one embodiment may be combined, in whole or in part, with the features, structures, or characteristics of one or more other embodiments without limitation”).

Regarding Claim 10, Olson teaches the apparatus of claim 5, and further teaches (in the language of the claim):
the first and third electrodes being positioned along a first strip of the plurality of strips (see annotated Fig 2A (2103), above). 
Regarding Claim 11, Olson teaches the apparatus of claim 10, and further teaches (in the language of the claim):
the second electrode being positioned on a second strip of the plurality of strips (see annotated Fig 2A (2102), above). 
Regarding Claim 12, Olson teaches the apparatus of claim 11, and further teaches (in the language of the claim):
the fourth electrode being positioned on a third strip of the plurality of strips (see annotated Fig 2A (2104), above). 
Regarding Claims 10-12, the planar-style end effector shown in Olson Fig 2A also includes groups of four electrodes in a substantially square configuration, similar to the basket-style end effector of Olson Fig 1A. Due to the fact that the basket-style end effector of Olson Fig 1 and the planar-style end effector of Olson Fig 4 are both meant for flexible mapping catheters using electrodes of known spacing, to would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the basket catheter of Olson to incorporate the planar structure of Olson in order to maintain a structure with regular spacing (Olson par [0051] regular spacing of electrodes improves the accuracy of various metrics, par [0117] teachings may be readily applied to various other catheter embodiments, par [0123] “particular features, structures, or characteristics may be combined in any suitable manner in one or more embodiments. Thus, the particular features, structures, or characteristics illustrated or described in connection with one embodiment may be combined, in whole or in part, with the features, structures, or characteristics of one or more other embodiments without limitation”).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moisa (US 20170128697) teaches a catheter with a similar electrode array structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D. Becton whose telephone number is (571)272-9570. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW DAVID BECTON/Examiner, Art Unit 4189                                                                                                                                                                                                        

/JOANNE M RODDEN/Supervisory Patent Examiner, Art Unit 3794